Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the application filed January 10, 2020 and amended claims filed April 13, 2020.  Claims 1-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 10, 14 and 15 the claim recites “memorization.”  The specification does not clearly describe what is being done by “memorization” in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. An attempt is made below to point out some of the errors, however, these might not reflect all the errors present in all the claims.

As per claim 1, there are elements in the claim which are unclear.  It is unclear what “other nodes” in line 4, “each node” in line 6 and “one or more nodes” in lines 8 of the claim are referring to.  It is unclear if these nodes are one of the smart nodes or other nodes.  
As per claim 10, there are elements in the claim which are unclear.  It is unclear what “other nodes” in line 34, “each node” in line 5, 9, 12, 15 and “plurality of nodes” in lines 7 of the claim are referring to.  It is unclear if these nodes are one of the smart nodes or other nodes.  
Regarding claims 1, 3, 5, 11 and 15 the phrase “for example” and elements in parentheses or following “e.g.” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10 the phrase “thanks to” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As per claims 11-15, the limitations of “this broadcast module…a variable or given up group”, “monitoring and controlling the restarting…of a software module that would fail or die”, “each object belong to at least one class which is a description of the features”, “a functionality for memorizing in addition to the information coming from the process sensors”, “functionality for informing….and if necessary following a path…each node thus informing..” and the structure of the claims is unclear.  They are narrative and does not clearly recite limitations.
As per claim 13, the limitation of “this class” is unclear.  It is unclear what is being claimed by the limitation.
Regarding claim 13, the phrase “as described” and "also called" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "as described" and “also called), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 16 and 17, the phrase “so-called" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "so-called"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
As per claims 16-19, the recitation of “in the form of time series, of the data collected or calculated”, “each of the nodes being referred to as object dictionary”, “this interface” and the structure of the claim is unclear.  It is narrative and does not clearly recite limitations.
As per claims 20 and 21, the limitations of “in order to compensate for” and “call upon or influencing” and the structure of the claims is unclear.  They are narrative and does not clearly recite limitations.
Claims 1-23 recites limitations which have insufficient antecedent basis for the limitation in the claim.  The limitations are as follows:
Claim 1 recites the limitations "the acquisition" in line 5, “the plant site” in line 9, “the plant’s process automation” in line 10 “the control room” in line 11 “the execution” in line 11. 
Claim 2 recites the limitations “the mesh of CIS” in claim 1.
Claim 3 recites “the logic elements”, “each smart node”, “the OPSY module”, “the REPOSI module”, “the CNFG module”, and “the configuration”  in claim 1.
Claim 4 recites “the node” in claim 1.
Claim 5 recites “the configuration of each smart node” in claim 1.
Claim 6 recites “the neighborhood”, “the process automation”, “the LSVC subsystem” and “the functionality” in claim 1.
Claim 7 recites “the FUIF”, “the node”, “the workshop” and “the message” in claim 1.
Claim 8 recites “the functional subsystems”, “the neighboring the automatons” and “the node neighboring the cloud” and “the results” in claim 1.
Claim 9 recites “the functional subsystems”, “the UTLY module” in claim 1.
Claim 10 recites “the following functionalities”, “the set of objects”, “the entire mesh”,  “the neighborhood effect”,  “the current status”, “the status”, “the object”, “the communication module”   in claim 1.
Claim 11 recites “the systematic broadcast”, “the broadcast module” in claim 1.
Claim 12 recites “the functionalities”, “the software module”, “the restarting” in claim 1.
Claim 13 recites “each object”, “this class”, “the class in question”, “the features and status of an object”, “the status” “the information stored, “the values” in claim 1.
Claim 14 recites “the information”, “the process sensors”, “the node concerned”, and “the object referred to as “parent node”” in claim 1.
Claim 15 recites “the neighbor node”, “the other nodes”, “the specific topology”, “the mesh” “the rest of the mesh” “the object” and “the parent node” in claim 1.
Claim 16 recites “the broadcast”, “the form of time series”, “the data collected”, “the pattern or scheme” in claim 1.
Claim 17 recites “the broadcast”, “the systematic historization of data”, “the storage of the actions”, “the ability” in claim 1.
Claim 18 recites “the group of objects”, “the entire mesh”, in claim 1.
Claim 19 recites “the object dictionary”, “the dictionary”, “the mesh”, “the request”, “the result” in claim 1.
Claim 20 recites “the rest of the mesh”, “the status”, “the various images” in claim 1.
Claim 21 recites “the status”, “the industrial process”, in claim 1.
Claim 22 recites “the deviation”, “the status” and “the actual status”, in claim 1.
Claim 23 recites “the identifier”, “the parent node of the object”, in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Foster et al. United States Patent Application Publication No.  2017/0302511.

1. (Currently Amended) A network of smart Nodes for a mesh distributed network (R) adaptable to industrial applications, each node (NiA, NiB, ..., NiC) allowing, by means of GCOM communication middleware, peer-to-peer bidirectional communication with other nodes or with a central platform for Big Data Management allowing the acquisition, management and memorizing of a data lake or with a public or private Cloud [peer to peer protocol (pp 0020), mesh network with IoT devices transmitting data to the cloud (pp 0013, 0049, 0053, 0077); industrial automation (pp 0047)],  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/             Primary Examiner, Art Unit 2457